Citation Nr: 9923876	
Decision Date: 08/23/99    Archive Date: 08/27/99

DOCKET NO.  98-19 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 50 percent disabling.  

2.  Entitlement to an increased evaluation for urethritis 
with stricture and history of prostatitis, currently 
evaluated as 30 percent disabling.  

3.  Entitlement to a total disability rating based on 
individual unemployability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Jennifer Lane, Counsel


INTRODUCTION

The veteran had active service from May 1969 to May 1971.  

The appeal originated with a rating decision dated in January 
1998 in which the Regional Office (RO) granted a 50 percent 
evaluation for post-traumatic stress disorder, effective in 
July 1997, and denied increased ratings for urethritis with 
stricture and history of prostatitis and shell fragment wound 
of the right arm with ulnar nerve entrapment.  The veteran 
subsequently perfected an appeal of the issues of entitlement 
to increased evaluations for post-traumatic stress disorder 
and urethritis with stricture and history of prostatitis.  In 
another rating decision dated in September 1998, the RO 
denied service connection for jungle rot and a total 
disability rating based on individual unemployability.  The 
veteran perfected an appeal of the issue of entitlement to a 
total disability rating based on individual unemployability.  


REMAND

In Department of Veterans Affairs (VA) Forms 9 (Appeal to 
Board of Veterans' Appeals) received in November 1998 and 
March 1999, the veteran indicated that he wished to appear at 
a hearing before a member of the Board of Veterans' Appeals 
(Board) at the RO.  However, he has not been afforded such a 
hearing.  Also, in VA Forms 21-4138 (Statement in Support of 
Claim) received in September 1998 and November 1998, the 
veteran related that he wanted a personal hearing at the RO.  
Thus, the veteran may also wish a hearing before RO 
personnel.  Additionally, the veteran filed a notice of 
disagreement in November 1998 with the September 1998 rating 
decision denying service connection for jungle rot.  However, 
a statement of the case regarding that claim has not been 
issued.  



Under the circumstances discussed above and in order to 
ensure due process, the case is REMANDED to the RO for the 
following action:

1.  The RO should furnish a statement of 
the case regarding the issue of 
entitlement to service connection for 
jungle rot to the veteran and his 
representative.  If an appeal of that 
issue is perfected, the issue should be 
returned to the Board.  

2.  The RO should clarify if the veteran 
wishes a hearing before RO personnel and, 
if he does desire such a hearing, said 
hearing should be scheduled.  

3.  The RO should also undertake all 
necessary action to properly schedule the 
veteran for a hearing before a member of 
the Board at the RO as soon as is 
practicable.

Thereafter, the case should be returned to the Board.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action until notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



